          Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 1 of 11




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se, and attorney for
 6   Defendants KENMARK VENTURES, LLC,
 7   KEN TERSINI, MARK TERSINI,
     and JENNIFER JODOIN
 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                         OAKLAND DIVISION
11
     ANTHONY G. THOMAS, individually and on              Case No.: CV-19-1480 JSW
12   behalf of the General Public acting as a Private
     Attorney General,                                   DEFENDANTS’ KENMARK VENTURES,
13                                                       LLC, KEN TERSINI, MARK TERSINI AND
            Plaintiff,
14   v.                                                  JENNIFER JODOIN NOTICE OF MOTION
                                                         AND MOTION TO DISMISS COMPLAINT
15   BRUCE T. BEESLEY, et al.,                           PURSUANT TO FED. R. CIV. P. 12(b)(1) and
            Defendants.                                  12(b)(6); MEMORANDUM OF POINTS
16                                                       AND AUTHORITIES IN SUPPORT
17                                                          Date: May 24, 2019
                                                           Time: 9:00 a.m.
18
                                                           Court: Courtroom 5
19
                                                          Complaint Filed: March 21, 2019
20                                                        Trial Date: None Set
21                 NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
22          PLEASE TAKE NOTICE that on May 24, 2019, at 9:00 a.m., in Courtroom 5 of the
23   United States District Court for the Northern District of California, Oakland Division, located at
24   1301 Clay Street, Oakland, California 94612, Defendants KENMARK VENTURES, LLC, KEN
25   TERSINI, MARK TERSINI and JENNIFER JODOIN (“Kenmark Defendants”) will, and hereby do,
26   move the Court to dismiss the Complaint (“Complaint”) against them filed by Anthony Thomas
27   (“Plaintiff,” or “Thomas”) on March 21, 2019, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal
28   Rules of Civil Procedure (“FRCP”).
                                                  Page - 1
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and          Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
          Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 2 of 11




 1          This Motion is supported by the following Memorandum of Points and Authorities and the

 2   [Proposed] Order, Omnibus Request for Judicial Notice filed on April 12, 2019 (Docket No. 22),

 3   pleadings and papers on file herein, and such other matters that may be presented to the Court at

 4   hearing.

 5          Pursuant to Civil Local Rule 7-3, Plaintiff’s opposition or statement of non-opposition must

 6   be served and filed no later than 14 days after the filing of this motion.

 7          I.      RELIEF REQUESTED

 8          1.      Pursuant to FRCP 12(b)(1), the Kenmark Defendants request the Court dismiss the

 9   Complaint against them for lack of subject matter jurisdiction.

10          2.      Pursuant to FRCP 12(b)(6), the Kenmark Defendants request this Court dismiss the

11   Complaint against them without leave to amend.

12          II.     STATEMENT OF ISSUES TO BE DECIDED

13          1.      Does the Complaint against the Kenmark Defendants state any claims upon which

14   relief can be granted?

15          2.      Does this Court lack subject matter jurisdiction over the claims alleged against the

16   Kenmark Defendants under the Rooker-Feldman doctrine?

17          3.      Are the claims alleged in the Complaint prudentially ripe for decision?

18                            MEMORANDUM OF POINTS AND AUTHORITIES

19          I.      Introduction and Factual Background

20          A matter that is properly the subject of judicial notice under Federal Rule of Evidence 201

21   may be considered along with the Complaint when deciding a motion to dismiss for failure to state a

22   claim. Skilstaf, Inc. v. CVS Caremark Corp., 669 F3d 1005, 1016, fn. 9 (9th Cir. 2012) The Kenmark

23   Defendants have therefore requested the Court take judicial notice of several bankruptcy court

24   documents (including related appeals) in the Omnibus Request for Judicial Notice (“RJN”) filed on

25   April 12, 2019 (Docket No. 22). The RJN is designed to assist the Court in understanding the factual

26   and procedural history of Thomas’s long running dispute with Kenmark, and thereby evaluate the

27   Complaint in the appropriate context.

28          Plaintiff is the Debtor in Bankruptcy Case No. 14-BK-50333-BTB (the “Bankruptcy Case”)
                                                  Page - 2
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and             Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
          Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 3 of 11




 1   pending in the U.S. Bankruptcy Court for the District of Nevada (“Bankruptcy Case”). The

 2   Bankruptcy Case was originally filed under Chapter 11 on March 4, 2014 (RJN, Ex.1), and

 3   subsequently converted to a Chapter 7 Case. (RJN, Ex. 2). Co-defendant Jeri Coppa-Knudson was

 4   appointed as the Chapter 7 Trustee (“Bankruptcy Trustee”) by Order entered on September 11, 2014.

 5   (RJN, Ex. 3)

 6          KENMARK VENTURES, LLC (“KENMARK”) filed an adversary proceeding against

 7   Thomas in the Bankruptcy Case, Adversary Proceeding No. 14-5022 (“Adversary Proceeding”).

 8   (RJN, Ex. 9, Adversary Proceeding Docket). The Adversary Proceeding was filed to determine

 9   whether a $4.5 million dollar judgment against Thomas in favor of Kenmark (the “Superior Court

10   Judgment”)(RJN, Exhibit 8) in Santa Clara Superior Court, Case No. 108CV130667 (the “Santa

11   Clara Case”) was non-dischargeable under the Federal bankruptcy laws. (RJN, Ex. 9, Adversary

12   Complaint).

13          Kenmark prevailed after trial in the Adversary Proceeding, and was awarded a judgment

14   against Thomas finding the Superior Court Judgment was non dischargeable (RJN, Ex. 10, the “Non-

15   Dischargeable Judgment”). Thomas appealed the Non-Dischargeable Judgment to the Ninth Circuit

16   Bankruptcy Appellate Panel, which affirmed in an unpublished Memorandum Decision (RJN, Ex.

17   11). Thomas appealed to the Ninth Circuit Court of Appeals, which also affirmed. (RJN, Ex. 12).

18   Thomas then filed a motion to recall the mandate, which was denied (RJN, Ex.13). Thomas has now

19   filed a Petition for Certiorari with the U.S. Supreme Court, which is pending. (RJN, Ex. 14).

20          The Bankruptcy Trustee moved the Bankruptcy Court for authority to employ Stremmel

21   Auctions, LLC as auctioneers to sell certain assets of the bankruptcy estate known as the Thomas

22   Emerald (RJN, Exs. 4 – 5), and this employment was approved by the Bankruptcy Court by Order

23   entered on October 18, 2017. (RJN, Ex. 6)

24          The Bankruptcy Trustee moved the Bankruptcy Court to confirm the sale of the Thomas

25   Emerald and provided notice of the hearing on November 29, 2018 (RJN, Exs. 15 – 16), which

26   Thomas opposed. (See, Trustee’s Reply to Opposition, RJN Ex. 17) The sale of the Thomas Emerald

27   was not confirmed at the March 22, 2019 hearing, due to co-defendant Bankruptcy Judge Bruce T.

28   Beesley’s decision to recuse himself. (RJN, Exs. 1 and 18)
                                                  Page - 3
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and         Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
          Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 4 of 11




 1          The Kenmark Defendants move for dismissal on three grounds:

 2          1.      The Complaint is a “shotgun” style complaint that jumbles multiple claims together

 3   and includes allegations immaterial to those claims. It is impossible to know which allegations are

 4   directed at which defendants. Such a “shotgun” complaint does not meet the federal pleading

 5   standard under FRCP 8, and the Complaint therefore fails to state a claim and should be dismissed

 6   under FRCP Rule 12(b)(6).

 7          2.      The Complaint seeks relief from, and/or claims that are inextricably intertwined with,

 8   the Superior Court Judgment, which is barred by the Rooker-Feldman doctrine.

 9          3.      The Plaintiff has not suffered any damages, and therefore the claims in the Complaint

10   are not prudentially ripe for decision under FRCP 12(b)(6).

11          II.     The Complaint Fails to State a Claim Because it Is “Shotgun” Style, Jumbles
                    Multiple Claims Together, Includes Allegations Immaterial to Those Claims, and
12                  Does Not Meet the Federal Pleading Standard Under FRCP Rule 8
13          The Kenmark Defendants recognize that pleadings of pro se litigants are held to less rigid
14   standards than those drafted by attorneys. However, even pro se pleadings “must meet some
15   minimum threshold in providing a defendant with notice of what it is that it allegedly did wrong.”
16   Brazil v. United States Dept. of Navy, 66 F3d 193, 199 (9th Cir. 1995); Harris v. Bank of Am., NA (In
17   re Harris), 596 F. App'x 581 (9th Cir. 2015)
18          FRCP Rule 8(a)(2) and (3) require a complaint to contain “a short and plain statement of the
19   claim showing that the pleader is entitled to relief,” and “a demand for the relief sought.” The
20   Complaint does not meet that requirement, because it does not connect any of the allegations, to any
21   of the claims, to any of the defendants. The Kenmark Defendants have no idea what they are being
22   sued for.
23          Although a federal claimant is not required to detail all factual allegations, the complaint
24   must provide "more than labels and conclusions, and a formulaic recitation of the elements of a cause
25   of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955 (2007) And
26   while the court must assume that all facts alleged in a complaint are true and view them in a light
27
28
                                                  Page - 4
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and           Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
          Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 5 of 11




 1   most favorable to the nonmoving party,1 it need not accept as true any legal conclusion set forth in

 2   the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) This

 3   Complaint does not contain a plausible claim against the Kenmark Defendants, and is subject to

 4   dismissal for either (1) the lack of a cognizable legal theory, or (2) the absence of sufficient facts

 5   alleged under a cognizable legal theory. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th

 6   Cir. 1990); Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 533-34 (9th Cir. 1984)

 7          A possible claim for relief is not enough. "In sum, for a complaint to survive a motion to

 8   dismiss, the non-conclusory 'factual content,' and reasonable inferences from that content, must be

 9   plausibly suggestive of a claim entitling the plaintiff to relief." Moss v. U.S. Secret Service, 572 F.3d

10   962, 969 (9th Cir. 2009) (quoting Iqbal, 556 U.S. at 678)

11          Plaintiff alleges:

12                  10.     Defendant Ken Tersini is an individual and is a principal in the Tersini
            group of companies including Defendant Kenmark Ventures, LLC and KT
13          Construction. Mr. Tersini at all times relevant to this complaint was and is a resident
            of Santa Clara County, California, doing business from his Cupertino, CA offices.
14
            Plaintiff believes and thereon alleges that Mr. Ken Tersini is the mastermind behind
15          the scheme and conspiracy to deprive Mr. Thomas of his constitutional rights and is
            the one behind the corruption of the judicial machinery and the commission of
16          multiple fraud upon the Court and procuring the underlying judgment inter alia by
            fraud on the Court.
17
            This allegation contains nothing but conclusions. To the extent the Complaint seeks relief for
18
     allegedly “procuring the underlying judgment inter alia by fraud on the Court[,]” that relief is barred
19
     by the Rooker-Feldman doctrine, discussed in Part III, infra.
20
            The Complaint also alleges:
21
                   16.     Defendant Kenmark Ventures LLC was at all times relevant to this
22          Complaint, a limited liability company organized under the laws of the State of
23          California and the alter ego of Defendants Mark and Ken Tersini. Kenmark Ventures
            LLC's principal place of business is located in Santa Clara County, California.
24
     1
       The Court need not accept as true allegations that contradict facts which may be judicially noticed
25   by the Court. Von Saher v. Norton Simon Museum of Art at Pasadena 592 F3d 954, 960 (9th Cir.
26   2010) For example, the court may properly consider matters of public record (e.g., pleadings, orders
     and other papers on file in another action pending in the court; records and reports of administrative
27   bodies; or the legislative history of laws, rules or ordinances) … as long as the facts noticed are not
     subject to reasonable dispute. Intri-Plex Technologies, Inc. v. Crest Group, Inc. 499 F3d 1048, 1052
28
     (9th Cir. 2007)
                                                       Page - 5
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and            Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
          Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 6 of 11




 1          There are no facts to support this alter ego pleading. California Corporations Code

 2   §17703.04(b) provides:

 3          A member of a limited liability company shall be subject to liability under the
 4          common law governing alter ego liability, and shall also be personally liable under a
            judgment of a court or for any debt, obligation, or liability of the limited liability
 5          company, whether that liability or obligation arises in contract, tort, or otherwise,
            under the same or similar circumstances and to the same extent as a shareholder of a
 6          corporation may be personally liable for any debt, obligation, or liability of the
 7          corporation; except that the failure to hold meetings of members or managers or the
            failure to observe formalities pertaining to the calling or conduct of meetings shall not
 8          be considered a factor tending to establish that a member or the members have alter
            ego or personal liability for any debt, obligation, or liability of the limited liability
 9          company where the articles of organization or operating agreement do not expressly
10          require the holding of meetings of members or managers.

11          Under California Corporations Code §17703.04(b) therefore, an LLC member may become
12   liable for an LLC's obligations under California's common law alter ego doctrine. Alter ego liability
13   permits a plaintiff to "pierce the corporate veil" "where an abuse of the corporate privilege justifies
14   holding the equitable ownership of a corporation liable for the actions of the corporation." Sonora
15   Diamond Corp. v. Superior Court, 83 Cal. App. 4th 523, 538, 99 Cal. Rptr. 2d 824 (2000) Under
16   California law, two requirements must be met to invoke the alter ego doctrine: (1) that there be such
17   a unity of interest and ownership that the separate personalities of the corporation and individual no
18   longer exist, and (2) that, if the acts are treated as those of the corporation alone, an inequitable result
19   will follow. See Mesler v. Bragg Mgmt. Co., 39 Cal. 3d 290, 216 Cal. Rptr. 443, 702 P.2d 601, 606
20   (Cal. 1985) (en banc).
21          In assessing unity of interest, some of the factors that courts consider include: (a) the sole
22   ownership of all the stock in a corporation by one individual or members of a family; (b) the use of
23   the same office location and employment of the same employees; (c) the undercapitalization of the
24   corporation; (d) the domination or control of the corporation by the stockholders; and (e) the
25   disregard of formalities and the failure to maintain arms-length transactions with the corporation.
26   Politte v. United States, Civil No. 07cv1950 AJB (WVG), 2012 U.S. Dist. LEXIS 38467, 2012 WL
27   965996, at *10 (S.D. Cal. Mar. 21, 2012). To survive a motion to dismiss, a plaintiff need only plead
28   two or three of these factors. Pac. Mar. Freight, Inc. v. Foster, No. 10-cv-0578-BTM-BLM, 2010
                                                  Page - 6
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and              Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
          Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 7 of 11




 1   U.S. Dist. LEXIS 87205, 2010 WL 3339432, at *6 (S.D. Cal. Aug. 24, 2010) Plaintiff has not plead

 2   any of these factors that would support an alter-ego claim.

 3          As to JENNIFER JODOIN, the sole allegations against her are:

 4                 12.    Defendant Jennifer Jodoin is an individual resident of Santa Clara
            County, California and is a principal and executive with the Tersini group of
 5          companies, including KT Properties, KT Urban and Kenmark Ventures, LLC. She has
            worked for the Tersini brothers since 2000, and is also the personal notary for
 6
            Defendant Ken Tersini, operating her notary license from Mr. Tersini's Cupertino, CA
 7          business address.

 8                 36.     Plaintiff is respectfully requesting that this Court take judicial notice of
            the underlying facts and law that establish conclusively that the purported sale by
 9
            Auction to Jennifer Jodoin, personal notary to Kenmark Ventures LLC and KT
10          Properties and related companies principal Ken Tersini, is void on its' face.
11                  38.    Plaintiff is seeking a Declaratory Judgment findings of fact and
12          conclusions of law that the defendants engaged in collusion with regards of the
            attempted sale of the Emerald without Notice by auction between 10-30-2018 and 11-
13          15-2018 that resulted in a void sale to Tersini alter ego and personal notary Jennifer
            Jodoin.
14
15          None of these allegations against JENNIFER JODOIN are facts that support any of the
16   claims in the Complaint. With respect to the allegations in paragraph 38 regarding the auction,
17   JENNIFER JODOIN is specifically mentioned, but there are no facts alleged against her that support
18   any of the claims in the Complaint.
19          Although a federal claimant is not required to detail all factual allegations, the complaint
20   must provide "more than labels and conclusions, and a formulaic recitation of the elements of a cause
21   of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955 (2007) And
22   while the court must assume that all facts alleged in a complaint are true and view them in a light
23   most favorable to the nonmoving party,2 it need not accept as true any legal conclusion set forth in
24
     2
       The Court need not accept as true allegations that contradict facts which may be judicially noticed
25   by the Court. (Von Saher v. Norton Simon Museum of Art at Pasadena 592 F3d 954, 960) For
26   example, the court may properly consider matters of public record (e.g., pleadings, orders and other
     papers on file in another action pending in the court; records and reports of administrative bodies; or
27   the legislative history of laws, rules or ordinances) … as long as the facts noticed are not subject to
     reasonable dispute. Intri-Plex Technologies, Inc. v. Crest Group, Inc. 499 F3d 1048, 1052 (9th Cir.
28
     2007)
                                                      Page - 7
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and            Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
          Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 8 of 11




 1   the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) This

 2   Complaint does not contain a plausible claim against the Kenmark Defendants, and is subject to

 3   dismissal for either (1) the lack of a cognizable legal theory, or (2) the absence of sufficient facts

 4   alleged under a cognizable legal theory. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th

 5   Cir. 1990); Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 533-34 (9th Cir. 1984)

 6           Additionally, a complaint must set forth a plausible claim for relief; a possible claim for relief

 7   is not enough. "In sum, for a complaint to survive a motion to dismiss, the non-conclusory 'factual

 8   content,' and reasonable inferences from that content, must be plausibly suggestive of a claim

 9   entitling the plaintiff to relief." Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009)

10   (quoting Iqbal, 556 U.S. at 678)

11           The Complaint against the Kenmark Defendants should be dismissed under FRCP Rule

12   12(b)(6) for failure to state a claim. It is simply not plausible.

13           III.     This Court Lacks Subject Matter Jurisdiction Under the Rooker-Feldman
                      Doctrine To Hear Plaintiff’s Claims Regarding the Superior Court Judgment
14
             The Complaint alleges in paragraphs 26, 39 - 40:3
15
                     26.     This is a lawsuit arising from facts that culminated in a lawsuit filed in
16           December of 2008 in the Santa Clara County Superior Court entitled Kenmark
             Ventures v. Thomas Case No. 08-CV-l [SIC] arising from a $6 million investment
17           that was made by Kenmark Ventures LLC, whose principals include the Defendants
18           Mark Tersini, his brother Ken Tersini, and the Tersini group of companies private
             notary Jennifer Jodoin, who in their most recent fraud upon the [bankruptcy] Court
19           have corrupted the judicial process in their illegal attempt to buy the Thomas Emerald
             in express violation of the Notice requirements mandated by Section 363(b) of the
20           U.S. Bankruptcy Code as well as Rules 6004 and 2002 of the U.S. Bankruptcy Rules
21           that require at least 21 days Notice to be mailed by the Clerk of the [bankruptcy]
             Court to all creditors.”
22
                    39.      Plaintiff also seeks a judicial determination that The Deposition
23           Transcript (attached as Exhibit 4 to the Kenmark Adv Complaint of the 10-5-2011
24           hearing in the Santa Clara County Superior Court itself shows that the Judgment is
             void on its' face for:
25
                      1.     Failure to comply with the Statute of Frauds (CA Civil Code Section
26
             1624).
27
     3
      These allegations are also conclusory and vague, lack foundational facts, and do not comply with
28
     FRCP 8, thereby also subject to dismissal under FRCP 12(b)(6).
                                                   Page - 8
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and         Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
          Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 9 of 11




 1                 2.       Void for failure to comply with the Provisions of CCP 664.6 requiring
 2          proper voir diring by the Judge that wasn't done here.

 3                 3.      Attorney Abandonment by Michael Morrissey as confirmed by the
            Declaration of Bob Machado in the 9th Circuit case filed on 2-12-2018, forming the
 4          basis of my current Petition before the U.S. Supreme Court. as well as void under
 5          Olvera v. Grace and in violation of CCP 286 among others. (See Exhibit 15 - Fax
            from Atty Morrissey to CA State Bar dated 10-3-2011 and Exhibit 16- Minute Order
 6          from CA State Bar dated 10-4-2011 to Atty Morrissey)
 7
                    40.    Under the circumstances the Plaintiff is respectfully requesting that
 8          this Court take judicial notice of the Exhibits attached hereto and incorporated herein
            by reference and render declaratory relief in the form of written findings of fact and
 9          conclusions of law as to what actions taken by the parties constitute a deprivation of
            constitutional rights and liability under the Bivens doctrine as well as liability for
10
            pendent State claims that shall be pleaded more fully in Plaintiffs' First Amended
11          Pleading.

12          These allegations refer to the Superior Court Judgment entered on October 8, 2015 attached
13   as Exhibit 8 to the RJN, and ask this Court to review the Superior Court Judgment, and matters
14   inextricably intertwined with the Superior Court Judgment. It is well settled, however, that a federal
15   district court may not adjudicate an action seeking to reverse or nullify a final state court judgment.
16   Nor may it adjudicate issues “inextricably intertwined” with those adjudicated by the state court
17   (e.g., claims that the judgment violates the losing party's constitutional rights). In short, Thomas, the
18   loser in the Santa Clara Superior Court, cannot avoid his fate by trying to persuade this Court that the
19   Superior Court Judgment violates his federal rights. Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
20   544 U.S. 280, 292-293, 125 S.Ct. 1517, 1527 (2005). This is known as the “Rooker-Feldman
21   doctrine,” based on the cases giving rise to the rule. Rooker v. Fidelity Trust Co., 263 U.S. 413, 415,
22   44 S.Ct. 149, 150 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483, 103
23   S.Ct. 1303, 1316 (1983)
24          To the extent Plaintiff asks this Court to find the Superior Court Judgment is “void on its
25   face,” or that the Superior Court Judgment somehow violated Plaintiff’s rights, those claims are
26   barred by the Rooker-Feldman doctrine. When a plaintiff brings a de facto appeal from a state court
27   judgment, the Rooker-Feldman doctrine requires that the district court dismiss the suit for lack of
28   subject matter jurisdiction. Kougasian v. TMSL, Inc. 359 F.3d 1136, 1139 (9th Cir. 2004), cited in
                                                  Page - 9
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and            Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
         Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 10 of 11




 1   Benson v. Energy Sols., Inc., 669 F. App'x 905, 906 (9th Cir. 2016) Plaintiff’s Complaint should

 2   therefore be dismissed for lack of subject matter jurisdiction under FRCP 12(b)(1) with respect to all

 3   claims concerning, and/or inextricably intertwined with, the Superior Court Judgment.

 4          IV.     The Plaintiff Has Not Suffered Any Damages Because the Thomas Emerald Was
                    Not Sold. The Claims In the Complaint Are Therefore Not Prudentially Ripe for
 5                  Decision and Fail to State a Claim Under FRCP Rule 12(B)(6).
 6          Prudential ripeness requires a plaintiff to have suffered an injury in fact—an invasion of a
 7   legally protected interest which is (a) concrete and particularized, and (b) actual or imminent, not
 8   conjectural or hypothetical. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130,
 9   (1992) Because the Thomas Emerald was not sold, and the Plaintiff is free to submit a bid at a later
10   date, or locate a buyer willing to bid, there is no concrete or particularized injury. Spokeo, Inc. v.
11   Robins, 136 S. Ct. 1540, 1545, 194 L. Ed. 2d 635 (2016) Consequently the case is not ripe for
12   adjudication, and the Complaint against the Kenmark Defendants should be dismissed.
13          V.      Conclusion
14          The Kenmark Defendants recognize that if a court dismisses a pro se complaint, it should
15   normally grant leave to amend even if no request to amend the pleading was made, unless it
16   determines that the pleading could not possibly be cured by the allegation of other facts. Lopez v.
17   Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) The Kenmark Defendants contend that leave to amend
18   should not be granted here. A pro se complainant can plead himself out of court by pleading facts
19   that undermine the allegations set forth in his complaint, Henderson v. Sheahan, 196 F3d 839, 846
20   (7th Cir. 1999), and Plaintiff has done precisely that. The Complaint against the Kenmark
21   Defendants should be dismissed without leave to amend.
22          Date: April 15, 2019
                                                            /s/ Wayne A. Silver
23                                                          Wayne A. Silver, defendant in pro se, and
24                                                          attorney for defendants KENMARK
                                                            VENTURES, LLC, KEN TERSINI, MARK
25                                                          TERSINI and JENNIFER JODOIN
26
27
28
                                                 Page - 10
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and             Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
         Case 4:19-cv-01480-JSW Document 26 Filed 04/15/19 Page 11 of 11




 1                                     CERTIFICATE OF SERVICE

 2          I, Wayne A. Silver, the undersigned, hereby declare:

 3          I am an attorney duly licensed to practice in the State of California and before this Court,

 4   with offices at 643 Bair Island Road, Suite 403 Redwood City, CA 94063. I am a defendant in the

 5   above-captioned civil action (“Action”), and the attorney for KENMARK VENTURES, LLC, KEN

 6   TERSINI, MARK TERSINI and JENNIFER JODOIN.

 7          On April 15, 2019 I electronically filed the foregoing DEFENDANTS’ KENMARK

 8   VENTURES, LLC, KEN TERSINI, MARK TERSINI AND JENNIFER JODOIN NOTICE OF

 9   MOTION AND MOTION TO DISMISS COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)

10   and 12(b)(1); MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT with the U.S.

11   District Court for the Northern District of California by using the CM/ECF system. All participants

12   in the Action that are registered as CM/ECF users will be served by the CM/ECF system.

13          In addition on said date, I served the foregoing described document on Anthony Thomas,

14   Plaintiff in the Action, via electronic mail to atemerald2@gmail.com, and also by placing a true and

15   correct copy thereof enclosed in a sealed envelope, with postage thereon fully prepaid, addressed as

16   follows:

17          Anthony Thomas
            7725 Peavine Peak Court
18          Reno, NV 89523
19   and on the same day, depositing said envelope in the U.S. Mail at Henderson, Nevada.
20          I declare under penalty of perjury under the laws of the United States of America that the
21   foregoing is true and correct. Executed on April 15, 2019 at Henderson, Nevada.
22                                                         /s/ Wayne A. Silver
                                                           Wayne A. Silver
23
24
25
26
27
28
                                                 Page - 11
     Defendants’ Kenmark Ventures, LLC, Ken Tersini, Mark Tersini and            Case No.: CV-19-1480 JSW
     Jennifer Jodoin Notice of Motion and Motion to Dismiss Complaint
